NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection

The drawings are objected because- the drawings are objected to under 37 CFR 1.83(a). Drawings are objected because all the elements mentioned in the claim are not shown. The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a volume SL” in claim 1, “a displacement volume D” claims 1 & 6, “a total volume TV” in claim 6, and “a conduit” in claim 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is rejected as being indefinite as the recited limitation "estimating a volume of the first fluid based on at least the volume of the first fluid and the estimated total volume of the first fluid and the second fluid." is confusing. One of ordinary skill in the art fails to ascertain how a volume of the first fluid is estimated based on the volume of the first fluid itself. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 

Claims 17-20 are rejected as they fail to correct the problem of claim 16 from which they depend.

Allowable Subject Matter
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a method for estimating a volume enclosed within a sample line, comprising, in combination with the other recited steps, in combination with the other recited elements, communicating into a sample zone the calibration volume of the first fluid and also a displacement volume D of a second fluid, the calibration volume of the first fluid and the displacement volume D of the second fluid defining a total volume; communicating the total volume from the sample zone to a sensor configured to identify a boundary between the first fluid and the second fluid; and from the boundary, estimating the volume SL of the sample line.  

With regard to Claim 6, the prior arts of the record do not teach or fairly suggest a system comprising, in combination with the other recited elements, a sensor region configured to receive the first fluid and the second fluid from the sample zone and to detect a boundary between the first fluid and the second fluid; a flow diverter train configured to (a) place the sample line into fluid communication with the sample zone, (b) place the sample zone into fluid communication with the sensor, or both (a) and (b); and optionally, a processor configured to determine a volume enclosed by the sample line based on at least a difference between the volume D of the displacement volume of the second fluid and the total volume TV.  

Claims 2-5 and 7-15 are allowed by virtue of their dependence from Claims 1 and 6.

Claims 16-20 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The most pertinent prior art of record is to Bell et al. (US 2013/0273641 Al). Bell teaches a system and method for a flow cytometer system including a prepared sample fluid with reference beads; an interrogation zone that analyzes the prepared sample fluid; a peristaltic pump system that draws the sample fluid through the interrogation zone; and a processor that monitors a measured volume of sample fluid sampled by the peristaltic pump system and an expected sample volume based on data generated by the analysis of the sample fluid. A system and method is additionally described using an alternative volume sensing fluidic system [Abstract].
Another pertinent prior art of record is to Perkins et al. (US 2020/0030794 A1). Perkins teaches systems and methods for serial flow emulsion processes. Systems and methods as described herein result in reduced cross-contamination [Abstract]. FIG. 17 shows methods for aspirating a sample in an intake system and transferring the sample to a process system using an injector so that air is not injected into the system. In an embodiment shown in FIG. 17A, a volume of sample drawn into the injector is checked to determine whether the volume of sample comprises air. The detection method may measure an optical, ultrasonic, thermal, or other appropriate quantity of the contents comprising the internal volume of the intake conduit, as described elsewhere herein. If the volume of sample does not comprise air, it may be transferred to the process system by positioning the injector such that the common conduit is in fluid communication with the process system [0336].
The invention of Bells and Perkins, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861